        Case 4:17-cr-00061-BMM Document 91 Filed 11/19/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-17-61-GF-BMM
               Plaintiff,
      vs.

BRITTANY MARTELL,                                       ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 9, 2020. (Doc. 90.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
        Case 4:17-cr-00061-BMM Document 91 Filed 11/19/20 Page 2 of 3



      Judge Johnston conducted a revocation hearing on November 3, 2020. (Doc.

89.) The United States accused Martell of violating her conditions of supervised

release 1) by using methamphetamine; 2) by failing to report for substance abuse

testing; 3) by failing to report for substance abuse treatment; 4) by possessing a

controlled substance; and 5) by committing another crime. (Doc. 72.)

      At the revocation hearing, Martell admitted that she had violated the

conditions of his supervised release 1) by using methamphetamine; 2) by failing to

report for substance abuse testing; and 3) by failing to report for substance abuse

treatment. Martell denied alleged violations 4 and 5. The government proved that

Martell possessed a controlled substance. The government failed to satisfy its

burden of proof with respect to alleged violation 5. (Doc. 89.) Judge Johnston

found that the violations Martell admitted proved to be serious and warranted

revocation, and recommended that Martell receive a custodial sentence of time

served with 12 months supervised release to follow. Martell was advised of the 14

day objection period and her right to allocute before the undersigned. (Doc. 89.)

      The violations prove serious and warrant revocation of Martell’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 90) are ADOPTED IN FULL.
        Case 4:17-cr-00061-BMM Document 91 Filed 11/19/20 Page 3 of 3



       IT IS FURTHER ORDERED that Defendant Brittany Martell be

sentenced to time served with 12 months of supervised release to follow.

      DATED this 19th day of November, 2020.
